Citation Nr: 1502202	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  06-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral lower leg disorder, to include ankles and knee disorders, to include as secondary to bilateral weak foot, with plantar callosities.

2.  Entitlement to an increased evaluation for service-connected bilateral weak foot, with plantar callosities, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

Regarding the claim for an increased rating for bilateral weak foot disability, the Board originally denied the claim in an August 2009 rating decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, based on a January 2010 Joint Motion for Remand (Joint Motion), the Court remanded the claim to the Board for development in compliance with the Joint Motion.  In a March 2010 decision, the Board again denied the claim for an increased rating.  Once again, the Veteran appealed the Board's decision to the Court.  Based on an October 2010 Joint Motion, the Court remanded the claim in November 2010 for development in compliance with the second Joint Motion.  

The Board denied the claim for a third time in a February 2011 decision, which the Veteran appealed to the Court.  The Veteran died in September 2011.  In March 2012, the Veteran's attorney filed a motion to stay the proceedings pending a determination of whether the Veteran's son may be substituted in the appeal for accrued benefits purposes.  The Court granted the motion to stay, in part, in March 2012.  In April 2012, the Veteran's attorney filed a motion informing the Court that the Veteran's son had not provided evidence in support of the request for substitution and that the appellant could not show good cause as to why the Court should not dismiss the case.  By order dated May 2012, the Court vacated the Board's February 2011 decision and dismissed the appeal as moot due to the death of the Veteran.  


FINDING OF FACT

During the course of this appeal, the Veteran died in September 2011.  

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


